J. Fred Jones, Justice, dissenting. I do not agree with the majority opinion in this case. Ark. Stat. Ann. § 81-1305 (Repl. 1960) provides, in part, as follows: “Every employer shall secure compensation to his employees and pay or provide compensation for their disability or death from injury arising out of and in the course of employment, without regard to fault as a cause for such injury; * * * The primary obligation to pay compensation is upon the employer and the procurement of a policy or insurance by an employer to cover the obligation in respect to this act shall not relieve him of such obligation.” Apparently Nelms was legally obligated to secure compensation for his employees under § 81-1305 and there is no question that he did so. There is no question that Nelms was a subcontractor, and there is no question that the decedent, Zeiler, was an employee of Nelms at the time of Zeiler’s accidental death within the course of his employment by Nelms. The compensation law is not concerned with the enforcement of verbal agreements between the prime and independent subcontractors. The compensation law is concerned with providing compensation benefits for injured employees coming under the act, and is not concerned with relieving prime contractors of common law toft liability by such subtle device as a verbal agreement between prime and subcontractors. Section 81-1505, supra, prescribes the obligation of Nelms to his employee, Zeiler, in this case, and Nelms fulfilled his obligation under this statute. Section 81-1306 prescribes Simmons’ liability in the eveht that Nelms had not secured the compensation for which he was liable under § 81-1305. Section 81-1306 pertaining to subcontractors is as follows: “Where a subcontractor fails to secure compensation required by this act [§§ 81-1301—81-1349], the prime contractor shall be liable for compensation to the employees of the subcontractor. Any contractor or his insurance carrier who shall become liable for the payment of compensation on account of injury to or death of an employee of his subcontractor may recover from the subcontractor the amount of such compensation paid or for which liability is incurred. The claim for such recovery shall constitute a lien against any moneys due or to become due to the subcontractor from such prime contractor. A claim for recovery, however, shall not affect the right of the injured employee or the dependents of the deceased employee to recover compensation due from the prime contractor or his insurance carrier.” Now under the facts in the case at bar, Nelms had fully secured compensation to his employees, including Zeiler, and this security (workmen’s compensation insurance policy) was in full effect at the time of Zeiler’s death while in the employment of Nelms in the execution of Nelms’ subcontract for the prime contractor, Simmons. Simmons had simply made a verbal agreement with Nelms to secure compensation covering Nelms’ employees, including Zeiler, and Nelms testified that he entered into this agreement in order to secure compensation to himself as well as to his employees. I agree that the majority opinion apparently does no violence to death claims arising in favor of dependent claimants in this particular case, but it is my view that the majority opinion does, do violence to the compensation law as it is now writtep and as we have heretofore interpreted it. I can readily visualize a situation where Zeiler might have been injured or lost his life because of the common law negligence of the prime contractor. In such event he, or his dependents, would have been entitled to workmen’s compensation benefits from Nelms (who had secured compensation under the act) without losing or affecting any third party tort action claim for negligence he, or his dependents, might have had against the prime contractor, Simmons. Baldwin & Co. v. Maner, 224 Ark. 548, 278 S. W. 2d 28. The effect of the majority opinion, as I view it, is to permit a subcontractor who has secured compensation for his employees, to barter away, through verbal agreement, his employees’ right of recovery in negligence tort actions against a prime contractor, in exchange for individual compensation security to the subcontractor. I cannot accept as an intent of the law that such substantial rights of an employee are to be weighed on such delicate scales as verbal executory agreements between an employer subcontractor and a third party prime contractor. I would reverse.